20-35386-cgm          Doc 8-7   Filed 04/14/20 Entered 04/14/20 12:29:59           Supplement 362
                                        Waiver Pg 1 of 1


                                            Law Offices of


                                Cohn & Roth, LLC
                                  100 East Old Country Road
                                      Mineola, NY 11501
                                (516)747-3030 Fax: (516) 747-3046

Michael H. Cohn
William M. Roth
Michael C. Nayar
Edward C. Klein
Kevin T, MacTiernan
Louis C, Greco


VIA ECF/PACER                                            April 14, 2020
U.S. Bankruptcy Court
355 Main Street
Poughkeepsie, NY 12601
Attention: Clerk of the Court

                                RE:                      Brahms Placencia
                                CASE NO.:                20-35386
                                CHAPTER:                 7
                                ASSIGNED TO:             Hon. Cecelia G. Morris

Dear Sir or Madam:

       We represent U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, by
Caliber Home Loans, Inc., servicing agent/attorney in fact ("Movant"). Movat hereby waives its 30-
day time limitation under 11 U.S.C. §362(e) in which to obtain relief from the automatic stay.

                                                         Very truly yours,

                                                         /s/ Kevin T. MacTiernan
                                                         Kevin T. MacTiernan

cc:
United States Trustee              Brahms Placencia
Leo W. O'Brien Federal             P.O. Box 481
Buildng                            Suffern, NY10901
11A Clinton Avenue, Room
620                                Scott Urgell
Albany, NY 12207                   Ugell Law Firm, P.C
                                   151 North Main Street
Fred Stevens                       Suite 202
Klestadt Winters Jureller          New City, NY 10956
Southard & Ste
200 West 41st Street
17th Floor
New York, NY 10036
